ORDER
PER CURIAM.
The Suggestions For Rehearing En Banc and appellant’s response thereto have been circulated to the full Court. The taking of a vote was requested. Thereafter, a majority of the judges of the Court in regular, active service voted in favor of the suggestions. Accordingly, it is
ORDERED, by the Court en banc, that the suggestions are granted and this case will be considered and decided by the Court sitting en banc. It is
FURTHER ORDERED, by the Court en banc, that the judgment of the panel filed on April 30, 1991, 931 F.2d 939 be, and the same hereby is, vacated.
A future order will govern further proceedings.